7 Cal. Rptr. 3d 777 (2003)
81 P.3d 222
COALITION OF CONCERNED COMMUNITIES
v.
CITY OF LOS ANGELES (Catellus Resident).
No. S119897.
Supreme Court of California.
December 17, 2003.
Petition for review granted; issues limited.
The issue to be briefed and argued is limited to the following: Does the term "housing development"  for purposes of the Mello Act requirement that a developer provide affordable housing, where feasible, when a new housing development is constructed within the coastal zone subject to the jurisdiction of the California Coastal Commission (Gov.Code, § 65590)  refer only to the actual housing component of a project, or is the Mello Act applicable if some aspects of the project are in the coastal zone even if all actual housing is to be constructed outside the coastal zone?
GEORGE, C.J., KENNARD, WERDEGAR, CHIN, and MORENO, JJ., concur.